COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-218-CV

GALE LEON FORD                                                        APPELLANT

                                             V.

BILLIE JOAN FORD                                                        APPELLEE

                                          ----------

            FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      On August 11, 2008, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). T EX. R. A PP. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. We have not

received any response.



      1
          … See T EX. R. A PP. P. 47.4.
      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See T EX. R. A PP. P. 38.8(a), 42.3(b).

      Appellant shall pay all costs of this appeal, for which let execution issue.




                                                  PER CURIAM




PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: August 29, 2008




                                        2